Citation Nr: 1222276	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 11, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in pertinent part, denied service connection for hypertension and denied entitlement to TDIU. 

In an August 2003 rating decision, the RO confirmed its previous denial of service connection for hypertension.  

In a June 2007 rating decision, service connection was established for posttraumatic stress disorder (PTSD) and a 100 percent evaluation assigned effective July 11, 2005, thereby rendering entitlement to TDIU moot as of July 11, 2005.  See Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Therefore, only the issue of entitlement to TDIU prior to July 11, 2005 is before the Board. 

The Board denied entitlement to TDIU prior to July 11, 2005 in a March 2011 decision.  In a December 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the Board's May 2011 opinion denying entitlement to TDIU and remanded this issue for further action consistent with the terms in the joint motion. 

The Board remanded the claim for hypertension in December 2008 and March 2011.  It now returns for appellate review. 

The Board had also remanded service connection claims for chloracne and a bilateral foot condition in December 2008 for further development.  These claims were subsequently granted in a November 2009 rating decision.  The Veteran has not appealed the evaluations assigned these disabilities or the effective dates of service connection.  Accordingly, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service connection claim for hypertension and the issue of entitlement to TDIU prior to July 11, 2005 must be remanded for further development.  

In the joint motion for remand, the parties agreed that VA had failed to satisfy its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specifically, the Veteran had submitted an authorized release form (VA Form 21-4142) in December 2005 for treatment records for a Dr. I.D., who treated the Veteran for diabetes and hypertension.  The RO did not request records for Dr. I.D., and in its December 2008 remand, the Board instructed the agency of original jurisdiction (AOJ) to request these records on the Veteran's behalf.  As the December 2005 authorized release form had expired by this time, the AOJ sent the Veteran a January 2009 letter requesting him to complete a new Authorization and Consent to Release Information form for Dr. I.D., which was enclosed with the letter.  The Veteran did not submit this form and therefore the AOJ did not request these records as it no longer had current, valid authorization.  The parties to the joint motion agreed that these records would have a bearing on the issue of entitlement to TDIU prior to July 11, 2005 as Dr. I.D. treated the Veteran for his service-connected diabetes.

Pursuant to the joint motion for remand, the AOJ should make another attempt to obtain records from Dr. I.D., to include providing the Veteran with another authorized release form to enable VA to request these records on his behalf.  The Veteran should also be invited to submit these records himself. 

Because treatment records for Dr. I.D. may also be relevant to the issue of entitlement to hypertension as secondary to diabetes, the Board remands the claim for hypertension as well.  Indeed, a March 2003 letter by Dr. I.D. states that the Veteran's diabetes aggravated his hypertension, and the authorized release form for Dr. I.D. was initially submitted, at least in part, in support of this claim.

In the joint motion for remand, the parties also directed that once additional records were received, the Veteran should be provided a VA examination to address whether his service-connected disabilities prevented him from obtaining or retaining substantially gainful employment between June 20, 2002, and July 11, 2005.  See, e.g., Chotta v. Peake, 22 Vet. App. 80 (2008)

The Board also notes that according to an April 2012 statement by the Veteran, he was awarded service connection for ischemic heart disease in 2012.  On remand, the AOJ should ensure that any outstanding evidence and procedural documents associated with that decision, are added either to the virtual file or the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent another letter and authorized release form (VA Form 21-4142) requesting him to authorize VA to obtain records for Dr. I.D. on his behalf.  It should be explained to the Veteran in the letter that the authorized release form he submitted for these records in December 2005 has expired.  The Veteran should also be invited to submit these records himself.  Then, the RO should make all reasonable efforts to obtain records from Dr. I.D.

2. Associate with the Veteran's claims folder or virtual e-file any outstanding evidence and documents associated with the October 2011 rating decision that granted service connection for ischemic heart disease.  

3. Then, afford the Veteran an VA examination in order to obtain a retrospective medical opinion as to the Veteran's employability between June 20, 2002 and July 11, 2005.  The examiner should review the claims file and note such review in the report.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's disabilities for which service connection was in effect prior to July 11, 2005 (i.e. chloracne with scarring; type II diabetes mellitus with venous stasis/insufficiency of the lower extremities; peripheral neuropathy of the bilateral lower extremities; and erectile dysfunction) rendered him unable to secure or follow a substantially gainful occupation at any point from June 20, 2002 and July 11, 2005.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

